Hoch, J.
(concurring in result): I concur in the syllabus and in the corresponding portion of the opinion. But I think that the question involved in the minority of the petitioner, squarely raised on the record, should have been treated, because of its substantive importance and for the guidance of the respondent, which no doubt desires to comply strictly with the law in carrying on its excellent, benevolent work. I am impelled, therefore, to express my personal views upon that question.
As already noted, petitioner was twenty years old when she signed the “surrender.” As far as the issue here is concerned she might as well have been sixteen or seventeen. Our statute as to the age of majority reads:
“That the period of minority extends in males and females to the age of twenty-one years: Provided, That every legally married person over eighteen years of age, while such marriage relation exists, shall be considered of the age of majority in all matters relating to contracts, property rights and liabilities, and the capacity to sue and be sued.” (G. S. 1935, 38-101. See, also, G. S. 1935, §44-637).
The proviso in section 38-101 is not applicable to the petitioner, as she was unmarried at the time here involved. And even if she had then been a married person I would not want to say that we would be dealing with a matter “relating to contracts, property rights and liabilities,” etc. It is well settled that “the custody of a child is not a'matter to be determined by contract,” nor “the subject *331of gifts as is property.” (In re Windell, 152 Kan. 776, 107 P. 2d 708; Tucker v. Finnigan, 139 Kan. 496, 499, 32 P. 2d 211, and cases cited; Wood v. Lee, 123 Kan. 669, 670, 256 Pac. 797.) The primary concern is, of course, the welfare of the child and the custody of children is not taken from parents except under unusual circumstances, the most common being the unfitness of the parents to exercise such custody. If the respondent were entitled to custody its authority would not rest basically upon private contract but upon specific provision of the statute. It is true that the words “parent or parents” in section 38-113 are not specifically qualified as to age. But the statute must be construed in the light of the general law that is applicable. In my opinion it would be an illogical and unwholesome construction to say that the statute takes from a minor parent, in so important a matter, the protection which the law provides for minority. The general rule is that “persons within the age of minority” are “under legal disability.” (G. S. 1935, 77-201, Twenty-seventh.) In Wood v. Lee, supra, which was a habeas corpus proceeding brought by a mother, the child had been in the possession of a welfare agency and then of the respondents for about three years. The mother was a minor when the child was born and the baby was delivered to the welfare agency when it was a month old. Although this court found that there had been no legal adoption or relinquishment, it added: “In fact at her age she [the mother] was not capable of making a binding contract,” etc. (p. 670.)
I am not unmindful of the fact that when the law here involved (§§ 38-112, 38-113) was enacted in 1889, the age of majority for females was then eighteen, and that it was not raised to twenty-one until 1917 (Laws 1917, ch. 184, § 1). It might possibly be argued, therefore, that in construing and applying 38-113 there should be read into it a majority age of eighteen for women. In my opinion such a construction would be both unsound and confusing. When the age of majority for females was raised to twenty-one it was thereby raised for all legal purposes to which the new statute might be applicable; otherwise confusion would be introduced into many statutes. Section 38-113 was subject when enacted and is subject now to the limitation imposed by the statute, then or now existing, which fixes legal disability because of minority. And in any event a contention that eighteen should be considered the controlling age, *332under section 38-113, would furnish no grounds for eliminating entirely the question of minority in construing that section.
Both by the constitution of this state (art. 3, § 8) and by the statutes probate courts have jurisdiction and the responsibility of protecting the interests of minors. By the very documents upon which respondent relies it has recognized this jurisdiction of the probate court, in some cases at least, over relinquishment of custody by a parent. As noted in the court’s opinion, the “surrender” has at the bottom of the form a place for the probate judge to note his approval, but no such approval is shown. Although no hearing by the probate court was held respondent stresses the “waiver of appearance” signed by the petitioner which recites that a hearing would be held “for the purpose of giving full legal custody of Robert Lee Wilson to The Kansas Children’s Home and Service League.” If respondent already had full custody, as it contends, why a further hearing?
I can imagine few circumstances under which a minor would have greater need for protection of the probate court. And yet, no matter how distraught a young mother might be by the emotions incident to her situation, respondent’s interpretation of the statute would make her “surrender” of her child irrevocable even though it might be signed not only without the protection of the probate court, but without independent legal advice or even without counsel from anyone bound to her by close relationship. Certainly the statute requires no such result.
In the case of adoption proceedings the statute relating to consent by parents or others standing in loco parentis provides that “minority of a parent shall not invalidate his consent.” (G. S. 1943 Supp., 59-2102.) The necessity of that provision is obvious. Otherwise the probate court would be without power to effectuate a binding adoption of the child. If relinquishment to a welfare agency by a parent who is a minor is to constitute an irrevocable forfeiture of all parental rights certainly there is the same need, for protection of the probate court as in the case of adoption proceedings. In the absence of any statutory provision to the contrary the general statutes relating to minority must be applied. In my opinion the “surrender” of her child by the petitioner, a minor, was invalid because it was not approved by the probate court.
While not essential to the disposition of the case I think it is also fair to the future interest of the child to record here a further brief *333statement about petitioner and about Mr. and Mrs. Moore, to whom reference has been made. Following is an excerpt from the affidavit of Mrs. Margaret Pierce, employed as a case worker by the Douglas County Social Welfare Office:
“That on behalf of said Doris Wilson and the Douglas County Social Welfare Office, this affiant made an extensive investigation of Doris Wilson, both in Lawrence and at her home in-; that from the investigation affiant found Doris Wilson to be a person of good character and reputation; that affiant continued her investigation personally in Lawrence and by mail through the Department of Social Welfare at-; that information was obtained by said department from the school system, the city health department and from their own welfare records in the city of -. A complete investigation at Lawrence, Kansas, by affiant failed to reveal anything detrimental to the character or reputation of Doris Wilson.” (Name of the city and state here omitted.)
Other statements are of like character.
While no question of adoption is before us, I think it should also be noted, in behalf of Mr. and Mrs. Moore, that various affidavits of Denver residents have been submitted which bear testimony to their high character and to their ability to give Robert Lee a splendid home, and that they have been, since December 6, 1943, on the list approved by the Colorado State Home for Dependent and Neglected Children for adoption of a child. This statement is made in notation of the fact that allowance of the writ involves no disregard of the interests of the child.
Smith, J., joins in the specially concurring opinion.